Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-11, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “…wherein a width of the first opening in the first pixel region along a first direction is smaller than a width of the first opening in the second pixel region along the first direction, and a width of the first opening in the first pixel region along a second direction, which is perpendicular to the first direction, is smaller than a width of the first opening in the second pixel region along the second direction, while a width of the second opening in the first pixel region along the first direction is equal to a width of the second opening in the second pixel region along the first direction, and a width of the second opening in the first pixel region along the second direction is equal to an width of the second opening in the second pixel region along the second direction, and wherein a center of the first opening overlaps with a center of the second opening in each of the first and second pixel regions…..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Although AAPA & Fukase discloses wherein a width of the first opening in the first pixel region along a first direction is smaller than a width of the first opening in the second pixel region along the AAPA & Fukase (Figs.1 & 2)  fail to disclose, and a width of the first opening in the first pixel region along a second direction, which is perpendicular to the first direction, is smaller than a width of the first opening in the second pixel region along the second direction, while a width of the second opening in the first pixel region along the first direction is equal to a width of the second opening in the second pixel region along the first direction, and a width of the second opening in the first pixel region along the second direction is equal to an width of the second opening in the second pixel region along the second direction. It would not have been obvious to combine AAPA & Fukase to read above limitations as a whole. Applicant’s related argument is persuasive.
With respect to claim 10, the prior art made of record does not disclose or suggest either alone or in combination “…… wherein a length of the first bank pattern in the first pixel region protruding from under the second bank pattern along a second direction, which is perpendicular to the first direction, is greater than a length of the first bank pattern in the second pixel region protruding from under the second bank pattern along the second direction……” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Fukase (Fig 1 & 2) fails to disclose, wherein a length of the first bank pattern in the first pixel region protruding from under the second bank pattern along a second direction, which is perpendicular to the first direction, is greater than a length of the first bank pattern in the second pixel region protruding from under the second bank pattern along the second direction. It would not have been obvious to combine AAPA & Fukase to read above limitation in combination with additionally claimed limitations as a whole. Applicant’s related argument is persuasive.

Amendments to claims 3 & 6 overcome 112(b) rejections as set forth in previous office action. Hence associated 112(b) rejections of claims 3 & 6 are hereby withdrawn.
Claims 3-4, 6-9 are allowed being dependent on claim 1.
Claims 11, 13-15 are allowed being dependent on claim 10.
The closest prior of record is Fukase (US 2005/0156515 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona time zone).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813  

                                                                                                                                                                                                
/KHAJA AHMAD/Primary Examiner, Art Unit 2813